 IRON WORKERSLOCAL 197 (DEL GUIDICE ENTERPRISES)1UnitedDerrickmen&RiggersAssociation,LocalNo 197 of New York,allLong Island, Westchester andVicinity,InternationalAssociationofBridge,StructuralandOrnamental IronWorkers,AFL-CIOandDel Guidice Enterprises,Inc Case 29-CD-359-2September 27 1988DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTThe charge in this Section 10(k) proceeding wasfiledDecember 28 1987 by the Employer DelGuidice Enterprises Inc (Del Guidice)allegingthat the Respondent United Derrickmen & RiggersAssociation Local No 197 of New York all LongIslandWestchester and Vicinity International Associationof Bridge Structural and OrnamentalIronWorkersAFL-CIO (Local 197) violatedSection 8(b)(4)(D) of the National LaborRelationsAct by engaging in proscribed activity with anobject of forcing the Employer toassign certainwork to employees it represents rather than to employees represented byMason Tenders DistrictCouncil of Greater New York L I U N A AFL-CIO (Mason Tenders) The hearing was heldMarch 2 and 3 1988 before Hearing Officer Elizabeth OrfanThe National LaborRelations Boardhas delegated its authority in this proceeding to a threemember panelThe Board affirms the hearing officers rulingsfinding them free from prejudicial error On theentire record the Board makes the following findingsIJURISDICTIONThe Employer a New Jersey corporation maintains its principal office and place of business at 55Voorhis Lane Hackensack New Jersey and engages in the building and construction industrydoing masonry waterproofing and roofing work atvarious construction sitesDuring the past year theEmployer purchased and caused to be transportedto its construction sites located in New Jersey andNew York goods and materials valued in excess of$50 000 which were transported and delivered tothe sites in interstate commerce directly from various States of the United States other than theStates of New York and New Jersey The partiesstipulateand we find that the Employer is engaged in commerce within the meaning of Section2(6) and (7) of the Act and that Local 197 and theMason Tenders are labor organizations within themeaning of Section 2(5) of the Act iIITHE DISPUTEA Background and Facts of DisputeDel Guidice was the subcontractor for exteriorbrick and stone work at the Kol Israel Congregation Synagogue siteDel Guidice assigned the masonry work (i e the actual laying of the stone) tothe employees represented by the Bricklayers andassigned the work in dispute (i e the unloadinghandling rolling moving and setting of stone-referred to as tending) to the employees representedby the Mason Tenders Sometime in late June orearly July 1987 2 James Cooper the business agentforLocal 84 (whose members perform masonrywork in tandem with the tending work performedby members of Local 197) and William Jessup thebusiness agent for Local 197 went to the Kol Synagogue site together There they met Del Guidice sworking foreman for the stone work Bob KehlKehl testified that Cooper in Jessup s presence andwithout objection from him told Kehl if you areunion I in going to shut you downKehl thencalledDel Guidice s director of operationsMichael lannacone and told him about the threatCooper who along with Jessup had accompaniedKehl to the telephone got on the phone with Iannacone and demanded that Locals 84 and 197members be given the stone work or the job wouldbe shut downAt this point Kehl s testimony reveals that Jessup shouted his agreement by statingwords to the effect don t waste no time with emjust shut em down lannacone then told Kehl tohire employees represented by Locals 84 and 197but instructed him to get a written agreement stating that there were only 2 days of work left on theproject for those employeesCooper signed anagreement effectively limiting his claim to thework but Jessup refused to sign the agreement 3That same day one Local 84 worker and twoLocal 197 workers were hired and one Bricklayerand one Mason Tender were laid off Approximately 2 1/2 days later the Locals 84 and 197 workerswere laid off When the remaining stone work wasstarted in August Del Guidice again hired employees represented by the Bricklayers and Mason'The parties also stipulated that Stonesetters Local 84 InternationalUnion of Bricklayers and Allied Craftsmen AFL-CIO (Local 84) andDistrict Council of New York City and Long Island International Unionof Bricklayers and Allied Craftsmen AFL-CIO (Bricklayers) are labororganizations within the meaning of the Act2 The testimony is contradictory regarding the exact date when thework was assigned All dates referto 1987unless otherwise specified3 Jessup s testimony shows that he went to the jobsite to get otherpeople off the job and put Local 197 people on it and that at that time hewas claiming all the job s stone work291NLRB No 1 2DECISIONSOF THE NATIONAL LABORRELATIONS BOARDTenders to perform the stone work On August 27Local 197 served Del Guidice with a notice of intention to arbitrate alleging failure to comply withthe collective bargaining agreement between DelGuidice and Local 197 for the period from January1to the time the notice of intention to arbitratewas filedOn December 28 Local 197 s attorneysent a letter to lannacone detailing the contractualviolation as being Del Guidice s failure to hire fourmen for 17 weeks work including but not limitedto setting lintels and other stone work That sameday (December 28) Del Guidice filed its charge alleging that since about June 29 Local 197 has violated Section 8(b)(4)(D) of the ActB Work in DisputeThe parties stipulated that the disputed work involves the assignment of all unloading handling,rollingmoving and setting of stone at the KolIsraelCongregation Synagogue project located at2501 Avenue K Brooklyn New YorkC Contentions of the PartiesLocal 197 contends that no jurisdictional disputeexists and that the notice of hearing should bequashed because there is no reasonable cause to believe Section 8(b)(4)(D) has been violated Local197 asserts that it has disclaimed any interest in thework and that the only issue left to be resolved is acontractual dispute between it and Del Guidice Inthe alternativeLocal 197 claims that the arbitrationprovision of its collective bargaining agreement provides a method for voluntarily adjustingthe dispute Because it contends that there is no jurisdictional disputeLocal 197 offered no evidenceregarding the award of the workThe Employer states that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated based on the threats to shut down the jobItclaims in this regard that Local 84 BusinessAgent Cooper acted on behalf of Local 197 inmaking the threats Further the Employer assertsthat the notice of intent to arbitrate was a continuation of the prior unlawful conduct 4 The Employer also contends that the alleged disclaimer is invalid as it was offered only after all the work hadbeen completed Finally the Employer claims thatitspreference past practice and the economy andefficiency of operation favor awarding the work tothe Mason Tenders4Givenour finding infra that the alleged threats establish reasonablecause tobelievethat an 8(b)(4)(D) violationhas occurred we find it unnecessaryto decidewhether the notice of intention to arbitrate constituted a continuationof theunlawful conductD Applicability of theStatuteBefore the Board may proceed to a determinetion of dispute under Section 10(k) of the Act itmust be satisfied there is reasonable cause to believe that Section8(b)(4)(D)has been violated andthat the parties have not agreed on a method forthe voluntary adjustmentof thedispute 5RegardingLocal 197 sassertion that it has disclaimed the work wefindthat the disclaimer is ineffectiveThe purporteddisclaimer was offered atthe startof thehearing in this case after the disputed work had been completed Where, as here aparty seeks to disclaim the disputed work whenthere is no work left to be disclaimed the Boardviews the disclaimer as simply an attempt by theparty to escape the consequences of its improperactions by avoiding an authoritative decision onthe merits 6Moreover there are additional reasons in thiscase for refusing to find, as we do that the disclaimer is effective The language of the purporteddisclaimer specifically reserved to Local 197 itscontractual rights againstDel Guidice Furtheraside from the equivocal language of the disclaimeritselfLocal 197 s pursuit of relief through arbitration is inconsistentwith its contention that it hasdisclaimedthe work'Withrespect to the threats to shutdown the jobwe findthat there is reasonable cause to believethat Cooperwas acting on behalf ofboth Locals 84and 197 when he made the threatening statementsIn this regard,the record shows that Cooper andJessup rode to the Kol site together and that Kehltestified thatCoopermade two threats to shutdownthe job(one to Kehl and one to Iannacone) 8In both instances Jessup was present when Coopermade the threats and did not disavow it in eitherinstance9Indeed Jessup shouted support for thethreatmade by Cooperover the telephone to Iannacone by stating immediately after Cooper madethe threatwords to the effect don t waste no timewithem just shut em downCoopers threat tolannacone specifically stated that employees reprerentedby Locals 84and 197 had to be assigned theS SeeOperating Engineers Local925(Bradshaw Industrial Coatings)264NLRB 962 964 (1982)6ElectricalWorkers IBEW Local 3 (Mike G Electric)279 NLRB 521523 (1986)° Sheet Metal Workers Local 107 (Lathrop Co)276 NLRB 1200 1202(1985)8 AlthoughJessup andLocal 197 memberDaniel Gorman(who was atthe Kolsite)denied thatCooper had made anythreats suchconflicts intestimony do not preventthe Board from proceeding under Sec10(k) aswe are chargedonly with determining that reasonable cause exists forfinding a violationof Sec 8(b)(4)(D) of the Actnot that aviolation actuallyoccurredSeeBricklayersLocal 44 (Corbetta Construction)253NLRB 131 133 (1980)9Carpenters Local 102 (Meiswinkel)260 NLRB 972 974 (1982) IRON WORKERS LOCAL 197 (DEL GUIDICE ENTERPRISES)workMoreover in the context here of the teamapproach to stone work taken by Locals 84 and197 (1 e , each union works only witli members ofthe other union on stone work) and the two localsjoint pursuit of that work we find that when oneof the two businessagents(in this case Cooper)spoke in furtherance of their common objective hespoke for both of them and their respective localsLocal 197 also argues that the Board should lookto the real nature of a dispute and that such an inquery here reveals that this is really a contractualnot a jurisdictional, dispute In support of this argument Local 197 citesTeamsters Local 578 (USCPWesco),280 NLRB 818 (1986), affd 827 F 2d 581(9th Cir 1987), andPrinting Pressmen Local 7 (MetropolitanPrintingCo),209NLRB 320 (1974)Unlike the instant case, however, both of thosecases involved subcontracting disputes where therewas no disagreementamongthepartiesaboutwhich union would be entitled to perform thework once the contractualissueconcerning subcontracting rights was resolvedThus the Boardconcluded inUSCP WescoandMetropolitan Printingthat the dispute in each case was essentially between an employer and a union (over an allegedcontractviolation)rather than between rivalgroups of employees By contrast, this case presents a traditional 10(k) situation in which an employer having collective bargaining relationshipswith several labor organizations initially assignedwork to one group of employees but then anothergroup of employees claimed the work Consequentlywe conclude that there are competing claims todisputed work between rival groups of employeesand, therefore, a traditional jurisdictional disputeFinallyLocal 197 s claim that the arbitrationclause of the collective bargaining agreement between it and Del Guidice provides a voluntarymethod for resolving this dispute is without meritThe arbitration clause of that contract does notbind the Mason Tenders and, therefore, no voluntary method of resolving the dispute exists 10Accordingly as we have found that there is reasonable cause to believe that a violation of Section8(b)(4)(D) has occurred and that there exists noagreed on method for voluntary adjustment of thedispute within the meaning of Section 10(k) of theAct,we deny Local 197 s motion to quash thenotice of hearing and find that the dispute is properly before the Board for determination10 TeamstersLocal952(WestsideMaterial)275NLRB10011004(1985) (to constitute an agreed-on method for settlement a proceduremust bind all parties to the dispute)Nor are the Mason Tenders andLocal 197 bound by other provisions of their contracts with Del Guidiceto the same forum for the resolution of disputes3E Merits of the DisputeSection 10(k) requires the Board to make an offirmative award of disputed work after consideringvarious factorsNLRB v Electrical Workers IBEWLocal 1212 (Columbia Broadcasting)364 U S 573(1961)The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience reached by balancing the factors involved in a particular caseMachinists Lodge 1743 (J A Jones Construction),135 NLRB 1402 (1962)The following factors are relevant in making thedetermination of the dispute1Collectivebargaining agreementsWhen the claim was made for the disputed work,Del Guidice had collective bargaining agreementswithLocal 19711 and the Mason Tenders 12among othersProvisionsof both the MasonTenders agreement and Local 197 s agreement arguably cover the disputed work and thus theagreements themselves do not favor either the employees represented by Local 197 or those represented by the Mason Tenders2 Employer preference and past practiceItwas the Employers preference to have theemployees represented by the Mason Tenders perform the disputed work The record also showsthat it was the Employers past practice to havethose employees perform this type of work 13These factors, then favor an award of the work tothat group of employees3Economy and efficiencyThe record reveals that two employees represented by Local 197 are to be hired as part of a setting gang which also includes one mason Indeedtwo employees represented by Local 197 and oneemployee represented by Local 84 were hired attheKol site after the threats to shut down ther I This agreement was effective from July 1 1984 to June 30 1987Additionally the agreement at art I sec 3 provides for a 30-day extension if no new agreement has been concluded by June 30 1987 (as wasthe case here) Local 197 and Del Guidice did not enter into a subsequentagreement11 This agreement was effective from June 1 1984 to May 31 1987Additionally the Mason Tenders and Del Guidice entered into a subsequent agreement for the period June 1 1987 to May 31 1990la The record reveals that the Employer used employees representedby the MasonTendersto perform this type of work on all its prior jobsexcept the New York PublicLibrary projectOn that job it used employees representedby Local 197for the tending work and employees represented byLocal 84 forthe masonry work The Employer claims that itdid not use employees represented by the MasonTenderson the NewYork Libraryproject because of threats similar to those alleged in thiscaseThere is no indication that a charge was filed in connection withthat projecthowever let alone that the Board found a reasonable basisto believe that an 8(b)(4)(D) violation had occurred 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwork were made These employees replaced oneemployee represented by the Bricklayers and oneemployee represented by the Mason Tenders Asthere is no two to one ratio required by the MasonTenders and as there is no evidence indicating thatthe two to one ratio is necessary assigning thework to employees represented by the MasonTenders allows the Employer to tailor the numberof employees hired to its needs and to that extentismore economical and efficientMoreover it appears from the testimony of bothJessup (a member of Local 197 for 27 years) andGorman (a member of Local 197 for 26 years) thatemployees represented by Local 197 will not perform tending work unless the masonry work is performed by employees represented by Local 84 Because in the instant caseDel Guidicehad assignedthe masonry work to employees represented by theBricklayers an assignment of the tending work toemployees represented by Local 197 could createthe potential for disruption that might interferewith the efficiency of the operationIn any event even absent this potential for disruption the 2 to 1 tender/mason ratio used byLocal 197 indicates that the economy and efficiency of the operation favor awarding the work toemployees represented by the Mason TendersConclusionsAfter considering all the relevant factorsweconclude that the employees represented by theMason Tenders are entitled to perform the work indisputeWe reach this conclusion relying on thefactors of employer preference and past practiceand economy and efficiencyInmaking this determinationwe are awardingthe work to employees represented by the MasonTenders not to that Union or its members The determination is limited to the controversy that gaverise to this proceedingDETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute1Employees represented by Mason TendersDistrict Council of Greater New York L I U N AAFL-CIO are entitled to unload handle rollmove and set stone at the Kol Israel CongregationSynagogue site located at 2501 Avenue K BrooklynNew York2UnitedDerrickmen & Riggers AssociationLocalNo 197 of New York all Long IslandWestchester and VicinityInternationalAssociationof Bridge Structural and Ornamental Iron WorkersAFL-CIO is not entitled by means proscribedby Section 8(b)(4)(D) of the Act to force Del Guidice Enterprise Inc to assign the disputed work toemployees represented by it3Within 10 days from this date United Dernckmen & Riggers Association Local No 197 ofNew York all Long Island Westchester and Vicinity International Association of Bridge Structural and Ornamental Iron Workers AFL-CIOshall notify the Regional Director for Region 29 inwritingwhether it will refrain from forcing theEmployerbymeansproscribedbySection8(b)(4)(D) to assign the disputed work in a mannerinconsistent with this determination